        Case 1:20-cv-01257-MLB Document 19 Filed 11/17/20 Page 1 of 8




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


 Shawntae Thornton,

                        Plaintiff,      Case No. 1:20-cv-01257

 v.                                     Michael L. Brown
                                        United States District Judge
 McCarthy Building Companies,
 Inc.,

                        Defendant.

 ________________________________/

                          OPINION & ORDER

       Plaintiff Shawntae Thornton seeks to add a defendant party and

remand to state court under 28 U.S.C. § 1447(e). (Dkts. 7; 8.) Defendant

McCarthy Building Companies, Inc., opposes Plaintiff’s motions. (Dkt.

10.)   The Court grants Plaintiff’s Motion to Add Defendant Party.

Because this Court lacks jurisdiction as a result of the joinder, it grants

Plaintiff’s Motion to Remand.

I.     Background

       On June 29, 2018, Plaintiff underwent a surgical procedure at

Emory University Hospital. (Dkt. 8-3 at 3.) On July 1, 2018, a nurse
        Case 1:20-cv-01257-MLB Document 19 Filed 11/17/20 Page 2 of 8




assisted Plaintiff, still in the hospital recovering from the procedure, to

the restroom to take a shower. (Id.) Plaintiff sat on the shower seat,

which then collapsed. (Id.) Because of this accident, Plaintiff suffered

injuries, and her healing process from the procedure was exacerbated.

(Id. at 4.)

      On January 13, 2020, Plaintiff sued Defendant in state court. (Dkt.

7-1 at 1.) On February 13, 2020, Plaintiff filed a motion to add defendant

party, Emory Healthcare Services Management, L.L.C., and affiliates

(Emory). (Id. at 2.) Then, on March 19, 2020, Defendant removed the

action to federal court. (Id.)

      On April 13, 2020, Plaintiff filed a motion to add defendant party

(Emory) and a motion to remand. (Dkts. 7; 8.) On April 20, 2020,

Defendant filed a response opposing Plaintiff’s motion to remand. (Dkt.

10.) The issue before the Court is whether Emory should be added as a

defendant. If so, diversity jurisdiction would be destroyed,1 and the

action must be remanded to state court.


1 Diversity jurisdiction requires complete diversity — “[t]hat is, diversity
jurisdiction does not exist unless each defendant is a citizen of a different
state from each plaintiff.” Owen Equip. & Erection Co. v. Kroger, 437
U.S. 365, 373 (1978) (emphasis in original). Here, Plaintiff resides in


                                     2
       Case 1:20-cv-01257-MLB Document 19 Filed 11/17/20 Page 3 of 8




II.   Standard of Review

      Under 28 U.S.C. § 1447(e), “[i]f after removal, the plaintiff seeks to

join additional defendants whose joinder would destroy subject matter

jurisdiction, the court may deny joinder, or permit joinder and remand

the action to the State court.” When a plaintiff seeks to amend her

complaint to add a defendant such that the court would no longer have

diversity jurisdiction, the court should scrutinize that amendment more

closely than an ordinary amendment. Dever v. Family Dollar Stores of

Ga., L.L.C., 755 F. App’x 866, 869 (11th Cir. 2018) (citing Hensgens v.

Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987)).

III. Discussion

      In deciding whether joinder of a nondiverse defendant is

appropriate, courts consider four factors: (1) the extent to which the

purpose of the amendment is to defeat federal jurisdiction, (2) whether

the plaintiff has been dilatory in asking for amendment, (3) whether the

plaintiff will be significantly injured if amendment is not allowed, and



Georgia. (Dkt. 1 ¶ 6.) Defendant is a Missouri corporation with its
principal place of business in Missouri. (Id. ¶ 7.) Emory is a Georgia
corporation with its principal place of business in Georgia. (Dkt. 8-1 at
3–4.)


                                     3
       Case 1:20-cv-01257-MLB Document 19 Filed 11/17/20 Page 4 of 8




(4) any other factors bearing on the equities. Dever, 755 F. App’x at 869

(citing Hensgens, 833 F.2d at 1182). The court has broad discretion in

weighing these factors. Id. And, “[b]ecause the court’s decision will

determine the continuance of its jurisdiction, the addition of a nondiverse

party must not be permitted without consideration of the original

defendant’s interest in the choice of forum.” Hensgens, 833 F.2d at 1182.

     A.    Plaintiff’s Purpose

     The first factor the Court should analyze is the extent to which the

purpose of the amendment is to defeat federal jurisdiction. Most cases in

which an improper purpose exists involve the plaintiff seeking to add a

defendant party for the first time after removal in order to destroy subject

matter jurisdiction. See, e.g., Ortiz v. Ross Dress for Less, Inc., No. 19-

60443-CIV, 2019 WL 5291043, at *4 (S.D. Fla. May 2, 2019) (“The timing

of the proposed amended pleading, filed only after the Plaintiff knew that

the case had been removed, strongly suggests that the Plaintiff is seeking

to avoid federal court by adding the store manager, which weighs against

permitting the amendment.”). That is not the case here. Plaintiff filed a

motion to add Emory in state court nearly one month before Defendant

filed a notice of removal.    (Dkt. 7-1 at 3.)   This indicates Plaintiff’s



                                     4
       Case 1:20-cv-01257-MLB Document 19 Filed 11/17/20 Page 5 of 8




purpose was not to destroy federal jurisdiction. The first factor strongly

favors permitting the amendment.

     B.    Timeliness

     The second factor is whether Plaintiff was dilatory in asking for

joinder. The Court finds Plaintiff has not been dilatory. Plaintiff filed a

motion to add Emory in state court one month after filing her initial

complaint in state court. (Dkt. 7-1 at 2.) And she again sought to add

Emory in federal court less than one month after Defendant filed a notice

of removal. (Id. at 4.) See, e.g., Quattlebaum v. Fed. Express Corp., No.

1:19-cv-210, 2019 WL 2518337, at *3 (M.D. Ala. June 18, 2019) (finding

two months after removal was not dilatory); Dever v. Family Dollar

Stores of Ga., L.L.C., No. 2:17-cv-19, 2019 WL 6323078, at *3 (S.D. Ga.

Dec. 3, 2018) (finding a month and a half after removal was not dilatory);

Starnes Davis Florie, L.L.P. v. GOS Operator, L.L.C., No. 12-387-WS-N,

2012 WL 3870413, at *4 n.10 (S.D. Ala. Sept. 5, 2012) (finding about a

month after removal was not dilatory). But see Turner v. Wal-Mart Stores

E., L.P., No. 7:11-cv-181, 2012 WL 6048949, at *2 (M.D. Ga. Dec. 5, 2012)

(finding almost eleven months after removal and two months before




                                    5
       Case 1:20-cv-01257-MLB Document 19 Filed 11/17/20 Page 6 of 8




discovery ended as dilatory). This factor also strongly favors permitting

the amendment.

     C.    Harm to Plaintiff

     The third factor is whether Plaintiff will be significantly injured if

joinder is not allowed. In analyzing this, courts generally attempt to

determine whether a plaintiff can be afforded complete relief in the

absence of the amendment.       Dever, 2018 WL 6323078, at *3 (citing

Starnes, 2012 WL 3870413, at *4 n.10). Plaintiff argues she would be

significantly injured if Emory was not added as a defendant because “[i]t

is not clear whether the incident was caused by the Defendant or by

Emory.” (Dkt. 7-1 at 4.) If the Court were to deny Plaintiff’s motion,

Plaintiff could still proceed against Defendant in this Court, and Plaintiff

could pursue a claim against Emory in state court.

     But “the redundancy, duplication of effort and expense, and

multiplication of proceedings inherent in such parallel litigation is an

injury to plaintiff that certain courts have deemed sufficient to satisfy

this factor.” Starnes, 2012 WL 3870413, at *4 (citing Holiday Isle, L.L.C.

v. Clarion Mortg. Capital, Inc., No. 07-00798, 2008 WL 1756369, at *3

(S.D. Ala. Apr. 11, 2008)). Thus, while Plaintiff may not be “significantly



                                     6
       Case 1:20-cv-01257-MLB Document 19 Filed 11/17/20 Page 7 of 8




injured” if the Court denies her motion, she would nonetheless be forced

to expend the time, effort, and expense necessary to pursue parallel

litigation based on the same facts in two separate judicial fora.

Accordingly, this factor weighs in favor of permitting the amendment.

     D.    Other Equitable Considerations

     The fourth factor allows the court to consider any other factors

which bear on the equities. In balancing the equities, the parties are not

on equal footing, and the court should give consideration to the

defendant’s right to choose the federal forum. Hensgens, 833 F.2d at

1182. Defendant’s interest in proceeding in federal court weighs against

amendment. But the expense, waste of judicial resources, and risk of

inconsistent outcomes that would result from denying the amendment

and requiring Plaintiff to initiate parallel litigation in state court weigh

in favor of allowing the amendment.

     Lastly, Defendant argues it “was never served with, or otherwise

notified of,” Plaintiff’s motion to add Emory in state court. (Dkt. 10 ¶ 3.)

This argument goes to the propriety of removal under § 1446(b). See

Lowery v. Ala. Power Co., 483 F.3d 1184, 1213 (11th Cir. 2007) (“[I]n

assessing the propriety of removal, the court considers the document



                                     7
       Case 1:20-cv-01257-MLB Document 19 Filed 11/17/20 Page 8 of 8




received by the defendant from the plaintiff—be it the initial complaint

or a later received paper—and determines whether that document and

the notice of removal unambiguously establish federal jurisdiction.”).

Such an argument is irrelevant to the issue before the Court because no

one disputes that removal was proper on March 19, 2020, as between

Plaintiff and Defendant.

IV.   Conclusion

      The Court concludes that, under the four factors, the balance of the

equities favors amendment. Allowing the joinder of Emory, a nondiverse

defendant, will destroy subject matter jurisdiction. Therefore, remand is

required.

      The Court GRANTS Plaintiff’s Motion to Add Defendant Party

(Dkt. 7) and Plaintiff’s Motion to Remand (Dkt. 8). “Emory Healthcare

Services Management, LLC, and affiliates” shall be added as a defendant.

The Court REMANDS this action to the State Court of Gwinnett County,

Georgia.

      SO ORDERED this 17th day of November, 2020.




                                    8
